DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. Applicant has argued the previously cited art of Shanjani fails to provide for the new limitations, however upon further consideration Shanjani does disclose an embodiment which reads on the new claim 11, which does not require the indentation.
The new prior art of Li et al. provides for the new limitations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanjani et al. (US 2018/0153648 A1).
Regarding claim 11, Shanjani discloses an attachment for being adhesively fixed on a tooth (Fig. 5b element 552) and engaging with a shell- shaped dental appliance having a corresponding structure to enhance the holding of the shell- shaped dental appliance on teeth (paragraph [0020] all), the attachment consisting of: a bonding surface configured to adhesively fix on the tooth and which connects the upper and lower surfaces (Fig. 5b attachment has a side that is bonded to a tooth); an upper surface that connected the bonding surface and a lower surface (see image below); and the lower surface that connects the upper surface and bonding surfaces (See image below), and wherein the bonding surface and the lower surface both are crescent shaped (See image below, lower surface is generally crescent shaped and the bonding surface is also generally crescent shaped), and the upper surface is a cambered surface (See image below showing upper surface being a smooth curve an thus cambered).

    PNG
    media_image1.png
    217
    277
    media_image1.png
    Greyscale

Claims 1, 2, 4-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 105496573 A published 04/2016, provided translation cited).

    PNG
    media_image2.png
    516
    847
    media_image2.png
    Greyscale
 
Annotated Fig. 5

    PNG
    media_image3.png
    265
    226
    media_image3.png
    Greyscale

Annotated Fig. 1

Regarding claim 1, Li discloses a shell-shaped dental appliance, comprising an integral shell forming a cavity for receiving teeth (Fig. 1b shell surrounding teeth 1b) and a cavity for receiving an attachment adhesively fixed on a tooth (Fig. 1b element 1c) the cavity for receiving teeth and the cavity for receiving the attachment being continuous (Fig. 1b shell and 1c are continuous), the cavity configured to receive the attachment has a shape that corresponds to the attachment which has an upper surface connecting the bonding surface and the lower surface (See annotated figure 5 above); and the lower surface that connects the upper surface and bonding surfaces (See annotated figure 5 above), and wherein the bonding surface and the lower surface both are crescent shaped (See annotated figure 5 above, lower surface is generally crescent shaped and the bonding surface is also generally crescent shaped), and the upper surface is a cambered surface (See annotated figure 5 above showing upper surface being a smooth curve an thus cambered Fig. 1a being a generalize showing of the shell matching the attachment, page 7 line 6 the shell cavity corresponding/matching to the attachment),
wherein a part of a surface of the cavity for receiving the attachment, proximate to the root of the tooth, protrudes towards the cusp of the tooth, to snap-fit into an indentation formed on a part of a lower surface of the attachment proximate to the root (Annotated Fig. 5 show a lower surface of the attachment where a portion of the shell would snap fit into, page 2 lines 49-51, the shell that would snap over the attachment of annotated Fig. 1 above would have the cavity with would have portions as claim, it should be noted the limitation only requires a part of the surfaces to be in the claim direction and not the entire surface).
Regarding claim 2, Li further discloses wherein the part of the surface of the cavity for receiving the attachment, proximate to the root of the tooth, is a cambered surfaces (Annotated fig. 5 showing the lower surface and its matching cavity having cambered undersides, annotated Fig. 1 above when matched with the shell would have a portion of cavity that is cambered to match the lower surface of the attachment would be proximate to the tooth).
Regarding claim 4, Li et al. further discloses wherein the cavity for receiving teeth has a geometry selected to reposition a patient's teeth from a first tooth arrangement to a second tooth arrangement (page 1 lines 14-18 disclosing teeth being moved by a set of polymer housing to a corrected arrangement).
Regarding claim 5, Li further discloses wherein the geometry of the cavity for receiving teeth is determined based the second tooth arrangement of the patient’s teeth (page 1 lines 14-18 disclosing teeth being moved by a set of polymer housing to a corrected arrangement thus from a first to a second arrangement, page 3 lines 72-80 disclosing the cavities are arranged based on the corrected tooth positioned states).
Regarding claim 6, Li further discloses wherein the geometry of the cavity for receiving teeth substantially matches the second tooth arrangement of the patient’s teeth (page 1 lines 14-18 disclosing teeth being moved thus being moved by the cavities to a matched second arrangement).
Regarding claim 7, Li et al. discloses an attachment (Fig. 1a element 1a, Annotate image 5 above) for being adhesively fixed on a tooth and engaging with a shell-shaped dental appliance having a corresponding structure to enhance the holding of the shell- shaped dental appliance on teeth (Fig. 1b showing element 1awhen attached to tooth and contacting a shell), the attachment comprising: a bonding surface, an upper surface , and a lower surface (See annotated figure 5 above) wherein the bonding surface is for adhesively fixing the attachment on the tooth (Fig. 1b showing that attachment 1b when attached to tooth and contacting a shell), so that when the attachment is fixed adhesively to the tooth the upper surface is proximate to the cusp of the tooth when the attachment is fixed adhesively on the tooth (see annotated figure 1a above for approximate mounting location for the attachment to the tooth, a portion of the upper surface proximate the cusp), the lower surface is proximate to the root of the tooth when the attachment is fixed adhesively on the tooth, and the lower surface forms an indentation towards the cusp of the tooth so that the corresponding structure of the shell-shaped dental appliance is able to snap-fit into the indentation (see annotated figure 1a above showing indent in lower surface), the upper surface connects the bonding surface and the lower surface (See annotated figure 5 above); and the lower surface that connects the upper surface and bonding surfaces (See annotated figure 5 above), and wherein the bonding surface and the lower surface both are crescent shaped (See annotated figure 5 above, lower surface is generally crescent shaped and the bonding surface is also generally crescent shaped), and the upper surface is a cambered surface (See annotated figure 5 above showing upper surface being a smooth curve an thus cambered). Regarding the limitation of the intended orientation of the attachment on the tooth and interaction with a shell shaped appliance while Li does disclose such possible arrangement as cited, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 8, Li et al. further discloses where  the upper surface forms a slope towards the root of the tooth such that a shell-shaped appliance can be put on easily (Fig. 5 element 1a is arranged for the slope towards the root to also the aligner to slide over and snap into the indented lower side easily). Regarding the limitation of the intended orientation of the attachment on the tooth and interaction with a shell shaped appliance, while Li does disclose such possible arrangement as cited, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 10, Shen further disclose in an additional embodiment the lower surface is a cambered surface (Annotated Fig. 5 above has an indent that is cambered).
Regarding claim 11, Li discloses an attachment for being adhesively fixed on a tooth (Fig. 1a element 1a) and engaging with a shell- shaped dental appliance having a corresponding structure to enhance the holding of the shell- shaped dental appliance on teeth (Fig. 1a element 1a interacting with corresponding shape in appliance 1c), the attachment consisting of: a bonding surface configured to adhesively fix on the tooth and which connects the upper and lower surfaces (See annotated figure 5 above); an upper surface that connected the bonding surface and a lower surface (See annotated figure 5 above); and the lower surface that connects the upper surface and bonding surfaces (See annotated figure 5 above), and wherein the bonding surface and the lower surface both are crescent shaped (See annotated figure 5 above, lower surface is generally crescent shaped and the bonding surface is also generally crescent shaped), and the upper surface is a cambered surface (See annotated figure 5 above showing upper surface being a smooth curve an thus cambered). Regarding the limitation of the intended orientation of the attachment on the tooth and interaction with a shell shaped appliance, while Li does disclose such possible arrangement as cited, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        05/21/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772